1
2
3
4
5
6
7
8                 UNITED STATES DISTRICT COURT
9
                 CENTRAL DISTRICT OF CALIFORNIA
10
11
12   DANIEL POLIER, DOMINIQUE
                                  Case No.: CV 09-2132 PA (CTx)
13   GALLOTTA, STEVEN CHESNE,
     and DIANE CHESNE,
14                                [PROPOSED]
                                   XXXXXXXXXXX RENEWAL OF
            Plaintiff,
15                                JUDGMENT
         v.
16   KAVEH GANBARZADEH
     VAHEDI (a/k/a KAVEH G.
17
     VAHEDI, a/k/a KEVIN ALI
18   GHARIBARZADEH, a/k/a KEVIN
19   ALI G. VAHEDI),
            Debtor.
20
21
22
23
24
25
26
27
28




                                  1
 1       Plaintiffs Daniel Polier, Dominique Gallotta, Steven Chesne, and Diane
 2 Chesne (collectively “Plaintiffs”) submitted their Application for Renewal of
 3 Judgment to the Court on May 13, 2019.
 4       Plaintiffs’ Application for Renewal of Judgment requests that the
 5 judgment be renewed in the amounts listed below (which includes the already
 6 accrued post-judgment interest):
 7       x     To Plaintiff Daniel Polier – $5,071,748.83;
 8       x     To Plaintiff Dominique Gallotta – $3,806,358.15; and
 9       x     To Plaintiffs Steven and Diane Chesne – $5,131,227.01.
10       Plaintiffs’ Application for Renewal of Judgment also requests that the
11 judgment continue to collect post-judgment interest under 28 U.S.C. § 1961,
12 at the weekly average for the calendar week preceding the date of the
13 judgment (July 27, 2009), at 0.47% interest, computed daily, and compounded
14 annually.
15       Plaintiffs’ Application is hereby GRANTED.
16
17
18
19
20       IT IS SO ORDERED.
21
22                                       y, Clerk
                              Kiry K. Gray,
23
24 Date: _____________________
          5/21/2019                   ___________________________
                                      ____________________________________
25                           Deputy Clerk, U.S. District Court
26
27
28




                                          2
